PER CURIAM.
This is an appeal taken by IDY Corporation d/b/a Crazy Horse Saloon, from a final judgment entered pursuant to a jury verdict in favor of appellee, Dirk Engels, and an order denying appellant’s motion for a new trial. This appeal followed.
Appellant contends that the trial court erred in denying the motion for new trial because of the accumulative prejudice of questions posed by plaintiff’s counsel.
We have carefully considered appellant’s contention in the light of the record, briefs and arguments of counsel and have concluded that no reversible error has been shown. See Castellanos v. Hialeah-Miami Springs First State Bank, 330 So.2d 100 (Fla. 3d DCA), cert. denied, 341 So.2d 1080 (Fla.1976); Byrd v. Felder, 197 So.2d 554 (Fla. 3d DCA), cert. denied, 201 So.2d 894 (Fla.1967).
Affirmed.